Title: To Thomas Jefferson from Albert Gallatin, 28 July 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            28 July. 07.
                        
                        Ab. Maury applies for office of Land Commr. at Opelousas
                        Mr Cocke has accepted
                        Of Mr Sprigg we have not heard. If he should decline there will be a vacancy
                        
                            A. G.
                        
                    